Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2021 was filed after the mailing date of the Notice of Allowance on December 23, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

The following is an examiner’s statement of reasons for allowance:  With respect to base claims 21 and 35, none of the prior art of record, alone or in combination, discloses an apparatus comprising, inter alia: an end effector comprising an ultrasonic blade; a shaft assembly comprising an acoustic waveguide unitarily attached to the ultrasonic blade; and a locating assembly, wherein the locating assembly comprises: a clocking feature fixed relative to the acoustic waveguide, and a shroud configured to selectively associate with the acoustic waveguide between a coupled position and a decoupled position, wherein the shroud defines a first longitudinally extending rotating recess, wherein the first longitudinally extending rotating recess is configured to receive the clocking feature to allow orientation of the acoustic waveguide at a predetermined angular position about the longitudinal axis in the coupled position, and wherein the first longitudinally extending rotating recess comprises a helical shape or 
With respect to claim 40, none of the prior art of record, alone or in combination, discloses an apparatus comprising, inter alia: an end effector comprising an ultrasonic blade; a shaft assembly defining a longitudinal axis, wherein the ultrasonic blade extends from the shaft assembly, wherein the shaft assembly comprises an acoustic waveguide unitarily attached to the ultrasonic blade; and a locating assembly; wherein the locating assembly comprises: a clocking pin extending transversely from the acoustic waveguide, and a shroud configured to selectively associate with the acoustic waveguide between a coupled position and a decoupled position, wherein the shroud defines a first clocking channel comprising an open end configured to receive the clocking pin to initially couple the acoustic waveguide with the shroud, and wherein the first clocking channel is dimensioned to receive the clocking pin feature to allow rotation of the acoustic waveguide into a predetermined angular position about the longitudinal axis in the coupled position.
For comparison to the present invention, prior-art reference Tsonton et al. (U.S. Patent No. 5,944,737), for example, discloses an apparatus comprising: an end effector comprising an ultrasonic blade; a shaft assembly defining a longitudinal axis, wherein the ultrasonic blade extends from the shaft assembly, wherein the shaft assembly comprises an acoustic waveguide unitarily attached to the ultrasonic blade; and a locating assembly, wherein the locating assembly comprises: a clocking feature or pin fixed relative to the waveguide, and a shroud configured to selectively associate with the acoustic waveguide between a coupled position (i.e., assembled position) and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771